NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit


                                        2006-1514


                                CELLCO PARTNERSHIP
                          (doing business as Verizon Wireless),

                                                        Plaintiff-Appellant,

                                            v.


                             BROADCOM CORPORATION,

                                                        Defendant-Appellee.


       Aaron M. Panner, Kellogg, Huber, Hansen, Todd, Evans & Figel, P.L.L.C., of
Washington, DC, argued for plaintiff-appellant. With him on the brief were Mark C.
Hansen, Richard H. Stern, and Michael E. Joffre. Of counsel on the brief were John
Thorne and Robert H. Griffen, Verizon, of Arlington, Virginia; Richard Cullen, Brian C.
Riopelle, and Robert M. Tyler, McGuireWoods LLP, of Richmond, Virginia; David L.
Shapiro, of Cambridge, Massachusetts; and James H. Wallace, Jr., John B. Wyss, and
Kevin P. Anderson, Wiley Rein LLP, of Washington, DC.

       Michael H. Page, Keker & Van Nest, LLP, of San Francisco, California, argued
for defendant-appellee. With him on the brief were Robert A. Van Nest and Steven A.
Hirsch.

Appealed from: United States District Court for the Eastern District of Virginia

Judge Leonie M. Brinkema
                      NOTE: This disposition is nonprecedential.


UNITED STATES COURT OF APPEALS FOR THE FEDERAL CIRCUIT


                                      2006-1514


                              CELLCO PARTNERSHIP
                        (doing business as Verizon Wireless),

                                                     Plaintiff-Appellant,

                                          v.


                            BROADCOM CORPORATION,

                                                     Defendant-Appellee.


                             _______________________

                             DECIDED: March 19, 2007
                            ________________________



Before MAYER, Circuit Judge, PLAGER, Senior Circuit Judge, and PROST, Circuit
Judge.

PER CURIAM.

      In light of MedImmune, Inc. v. Genentech, Inc., 549 U.S. ___, 127 S. Ct. 764

(2007), we conclude that the district court erred as a matter of law in holding that no

actual controversy existed between the parties, as required by the Declaratory

Judgment Act, 28 U.S.C. § 2201(a) and Article III of the Constitution. See id. at ___

n.11, 127 S. Ct. 774 n.11. However, MedImmune also reaffirmed that trial courts have

“unique and substantial discretion” in determining whether to decide cases over which
they have declaratory judgment jurisdiction. Id. at ___, 127 S. Ct. at 776 (quoting Wilton

v. Seven Falls Co., 515 U.S. 277, 286 (1995)).

       The same patents at issue here are also the subject of a pending International

Trade Commission (“ITC”) proceeding, which was instituted by Broadcom Corporation

(“Broadcom”) against Qualcomm Corporation (“Qualcomm”). Qualcomm manufactures

the chips used by Cellco Partnership (“Cellco”). That proceeding raised many of the

same issues as Cellco’s declaratory judgment action, including the validity of the

patents.   Although the ITC’s findings lack preclusive effect and cannot conclusively

resolve the controversy between Cellco and Broadcom, they can be considered by

federal courts for their persuasive value. Texas Instruments v. Cypress Semiconductor

Corp., 90 F.3d 1558, 1568-69 (Fed. Cir. 1996).

       In addition, a separate district court proceeding raising similar issues was

pending between Qualcomm and Broadcom in the Central District of California. As

required by statute, that case was stayed at Qualcomm’s request until the ITC’s

determination becomes final. 28 U.S.C. § 1659(a); see In re Princo Corp., ___ F.3d

___, 2007 WL 610732 (Fed. Cir. 2007) (order). When that suit resumes, it will have the

benefit of the ITC’s determinations, and Cellco can seek to intervene.

       In light of these other proceedings involving the chip manufacturer, the trial court

determined that entertaining Cellco’s declaratory judgment action would be “an

inappropriate use of multiple judicial districts.” Because of potential judicial efficiency,

and because Cellco has not shown sufficient harm to require immediate resolution of its

case prior to the conclusion of these other proceedings, we find no abuse of discretion

in dismissing the case. Accordingly, we affirm.




2006-1514                                    2